It gives me pleasure to con¬gratulate Mr. Hollai 
on his unanimous election as President of the 
thirty-seventh session of the General Assembly 
and to wish him success in his noble mis¬sion. I 
am confident that his ability, experience and 
wisdom will lead to the desired success of our 
work at this session. My country's delegation 
will do its utmost to co-operate with him towards 
that end, especially since the development of 
cordial relations between our two countries will 
render our co-operation closer and more 
comprehensive.
189.	I wish to laud the achievements of the 
out¬going President, Mr. Ismat Kittam, during 
whose tenure the General Assembly held several 
special and emergency special sessions, in 
addition to the regular thirty-sixth session. Mr, 
Kittani conducted the work of the various 
sessions in an efficient manner that is worthy of 
our full appreciation and praise.

190.	I also laud the Secretary-General, during 
whose term of office we hope that the 
Organization will take longer strides towards the 
attainment of its purposes and objectives.
191.	The present session is being held at a 
time when our international community is facing 
extremely dif¬ficult circumstances. Danger is 
threatening around every comer. Hotbeds of 
tension and acts of violence and aggression are 
intensifying and expanding, in the Middle East in 
particular, but also in Asia, Africa and Latin 
America. All these situations pose a major threat 
to international peace and security.
192.	There is no doubt that the imperialist 
camp is directly responsible for the 
intensification of tension and aggression in and 
against those continents. It wants to use those 
countries as a testing ground for its lethal arms 
so that those countries will remain helpless, the 
victims of ruin and destruction. By the same 
token, their peoples will remain backward and 
unable to catch up with the achievements of 
civ¬ilization. The imperialists wish to keep a 
vast domain at their disposal for exploitation, 
both political and economic. Needless to say, 
neo-colonialism has perfected its methods and 
techniques in this field.
193.	The imperialist camp is spending hundreds 
of billions of dollars on arsenals of war and 
destruction. This is at a time when 600 million 
human beings on our planet are suffering from 
malnutrition, when 1.5 billion people are without 
shelter or are living in tragic circumstances, 
and when more than one quarter of the world's 
children are deprived of education and proper 
nutrition. It would have been far better for 
those many billions spent on menacing humanity 
with a horrible world massacre to have been spent 
on meeting the needs of the poor countries and 
raising the living standards of their peoples.
194.	Most of the statements delivered at the 
second special session on disarmament last June 
portrayed a tragic picture of today's world. They 
urgently and sincerely drew attention to the 
dangers facing humanity because of the 
uncontrollable armaments problem. They also 
pointed to the gloomy fate awaiting all mankind. 
They expressed the desire of the non- nuclear 
countries—which constitute the great majority of 
the world community—to protect themselves against 
the use or threat of use of nuclear weapons. They 
called for the banning of nuclear tests and for a 
halt to the manufacture of chemical and 
biological weapons and the destruction of the 
present stockpiles. They advocated the 
establishment of zones of peace, as well as 
nuclear-free zones in the Middle East, Africa, 
South-East Asia and other parts of the world.
195.	None the less, despite all these sincere 
and con¬tinuing calls and appeal, we are in fact 
witnessing the transfer to the aggressor 
countries of the most sophis¬ticated equipment of 
aggression. We can see that internationally 
banned weapons are being used. The world has 
recently witnessed tens of thousands of 
Palestinian and Lebanese citizens—mostly 
children, women and elderly people—falling victim 
to cluster bombs, vacuum bombs and nerve gases 
made in the United States of America, during the 
Israeli invasion of Lebanon and its capital, 
Beirut.
196.	Domination, exploitation, the plundering 
of national resources, persecution, aggression 
and the protection of the aggressor have become 
the rules guiding the conduct of imperialist, 
racist and Zionist threes in international 
relations. Most States Members of the United 
Nations and the world public have declared that 
international peace and security cannot be 
realized and stabilized until the principles of 
the Charter and international law replace the law 
of the jungle, and unless injustice, persecution 
and oppres-sion are eliminated and all forms of 
racism, including Zionism, are uprooted, unless 
peoples regain their usurped rights, and unless 
colonialism, neo¬colonialism, domination, 
hegemony and the plundering of the peoples' 
national resources are eradicated root and 
branch. We thus consider that the interna¬tional 
community must strive to realize the following 
objectives if we want to attain a better world, 
free from the tragedies and woes of war.
197.	First, colonialism and neo-colonialism 
and all forms of racism and racial discrimination 
must be eliminated.
198.	Secondly, in relations among countries, 
sover¬eignty and the rule of international law 
and the prin-ciples of right, justice and equity, 
including respect for the principle of the 
peoples' right to self- determination, must be 
consolidated. This would eliminate hegemony, 
oppression and aggression and remove the 
immediate and secondary causes of inter¬national 
crises and problems.
199.	Thirdly, the United Nations must be 
strength¬ened so as to prevent it from becoming 
immobilized and so as to affirm the credibility 
and effectiveness of its resolutions and enhance 
its capabilities to address and solve various 
issues, guided by the Charter and the principles 
for which it was created.
200.	Fourthly, the specter of the cold war and 
of international tension must be banished and the 
mad race in both conventional and nuclear weapons 
halted, and we must persist in our efforts to ban 
the produc¬tion, stockpiling and use of nuclear 
weapons.
201.	Fifthly, an economic world order based on 
the relevant General Assembly resolution must be 
estab¬lished, in order to bridge the great gap 
and remove the major discrepancies between the 
advanced and developing countries and to create a 
greater balance in relations between the 
developed countries and third world countries.
202.	A review of the current international 
situation shows very clearly the great distance 
separating the present status of international 
affairs from the status we desire and hope for. 
We notice, rather, that problems are increasing 
and being further complicated and that sources of 
tension in the world are being dangerously 
aggravated and becoming a serious threat to 
international peace and security.
203.	The racist regime in Pretoria, like the 
racist Zionist regime in Palestine, has not only 
detonated explosive situations of conflict and 
tension, but its practices have always been an 
affront to humanity and a blot on its history. 
The peoples of South Africa and Namibia are still 
being made to labour under the yoke of injustice 
and colonialism by the racist minority regime. 
The Organization must take a firm stand in 
confronting the conspiracies and manipu¬lations 
of the imperialist forces, in order to save those 
peoples from their enslavers and oppressors by 
sup¬porting and backing their national liberation 
move-ments and by extending to them effective 
material aid in their struggle for their rights 
to self-deter-mination, independence and national 
sovereignty and in order to deter that racist 
regime from persisting in its acts of aggression 
against neighbouring coun¬tries, particularly 
Angola. We appeal to the Security Council to take 
the measures provided for in the Charter in order 
to put an end to this regime and to its practices 
and acts of aggression.
204.	The Assembly is still considering an item 
on the situation in Afghanistan and its 
consequences for international peace and 
security. It is our opinion that the Afghan 
Government has the right to defend the 
independence of Afghanistan against all types of 
outside intervention in its internal affairs. We 
have close historical and cultural relations with 
Afghanistan; moreover it is a member of the 
non-aligned movement, and we are keen that it 
should always remain so. The Afghan people are 
fully entitled to choose their own system of 
government. We therefore attach great importance 
to the conducting of negotiations between the 
Government of the Democratic Republic of 
Afghanistan and its neighbors in order to achieve 
peaceful solutions that would guarantee the 
security and stability of that region and 
preserve the unity, independence and 
non-alignment of Afghanistan.
205.	The question of Cyprus is at a standstill 
to this very day despite the number of years that 
have passed since it first arose. We sincerely 
hope that negotiations between the two Cypriot 
communities will resume under the auspices of the 
Secretary-General, in accordance with United 
Nations resolutions, on the basis of respect for 
the sovereignty, independence, territorial 
integrity, unity and non-alignment of Cyprus.
206.	The problem of the unification of Korea 
is still unsolved, despite the new initiative and 
proposals submitted by the Government of the 
People's Demo¬cratic Republic of Korea. We 
support the unification of Korea on the just and 
practical bases suggested by the Pyong Yang 
Government.
207.	A sad and regrettable war took place in 
the South Atlantic. The question of the Falkland 
Islands (Malvinas) awaits discussion during this 
session of the General Assembly. We call for the 
resumption of negotiations between the two 
parties concerned, namely, Argentina and the 
United Kingdom, under the auspices of the United 
Nations, in order to find a peaceful settlement 
based on the relevant United Nations resolutions 
and the principles of the Charter. The efforts of 
the Secretary-General in this respect are both 
necessary and desirable in order to facilitate 
the realization of the desired peaceful 
settlement.
208.	The dangerous and tragic situation in the 
Middle East clearly reflects the disruption which 
the interna¬tional community has undergone as a 
result of the constant Israeli aggression. The 
tragedy of the Pal¬estinian people and the whole 
Middle East region dates back to the 
establishment of Israel on the soil of Palestine. 
Much suffering and bleeding continue as a result 
of the plots of world Zionism to establish a 
racist empire starting in Palestine and extending 
to other parts of the Arab world, defined by the 
Zionist doctrine as being from the Nile to the 
Eu¬phrates—an empire that would dominate the 
Middle East and control the international 
situation through such hegemony, because of the 
strategic and economic importance of the Middle 
East, which is the meeting point for three 
continents in the heart of the Arab World, 
adjacent to the strategic interests of the great 
Powers, in addition to the known huge energy 
reserves and revenues of this region.
209.	The Zionist peril, with its racialist 
nature and expansionist aims, is not confined to 
the Arab world. It has, rather, become a growing, 
immediate danger jeopardizing the security and 
interests of all the peoples of the world.
210.	World Zionism is plotting to become, 
through its control of the region and its natural 
resources—energy ranking foremost—a force 
controlling this basic com¬modity and forcing the 
world to deal with the region through it. This 
explains the aggressive attitude of world Zionism 
and its base, Israel, built on a permanent 
callous contempt of the nations, organizations 
and international institutions of the world.
211.	From the beginning of this year, Israel 
has refused to implement the following Security 
Council resolutions: 497 (1981), and resolutions 
508 (1982), 509 (1982), 511 (1982) to 513 (1982) 
and 515 (1982) to 521 (1982). It has also refused 
to abide by the reso¬lutions of the General 
Assembly passed at its special emergency sessions 
this year. AH this should be added to the long 
list of United Nations and other interna¬tional 
resolutions.
212.	The Arab Palestinian people have paid a very dear price for the scandalous 
collusion between British imperialism in 
Palestine and world Zionism, which led to opening 
the gates of Palestine for Jewish immigration and 
facilitating the establishment of Israel at the 
expense of the Arab Palestinian people and their 
homeland. The Palestinians are still being forced 
to continue to pay the price in the form of 
expulsion and mass murder. They still suffer from 
homelessness, deprived of their lands and their 
homes. They still aspire, with great yearning and 
determi¬nation, to the restoration of the 
homeland which has been usurped and the rights 
which have been violated. The Arabs have paid 
very dearly for the collusion between world 
Zionism and the Western countries, which have 
renounced all their commitments towards the Arabs 
and supported the establishment of the Hebrew 
State, extending to it all means of aggression.
213.	In 1948 the Israelis introduced the 
slogan of "negotiating peace with the Arabs" and 
under this false pretext occupied the 
demilitarized zone, which was under Arab control 
and supervision. In 1967, under the motto of 
"security", the Israelis launched the June 
aggression and then began to build settlements in 
the newly occupied Arab territories. Now they 
demand security for these settlements, built on 
the occupied Arab lands, contrary to 
international instru¬ments, the principles of 
international law and United Nations resolutions.
214.	Israel has refused to implement all 
international resolutions calling for its 
withdrawal from the Arab lands that it occupied 
in 1967, and it has rejected all peace 
initiatives, including the American initiatives. 
It rejected and foiled both the Jarring and 
Rogers initiatives. AH international efforts to 
determine the borders of the State of Israel have 
failed. A num¬ber of Israeli leaders have 
introduced an insolent, dangerous and arrogant 
definition of borders, unpre¬cedented in history, 
by declaring that Israel's borders stretch to 
wherever the Israeli soldier can reach. Such a 
definition simply means continued aggression and 
constant expansion until the dreams of world 
Zionism are achieved by the establishment of the 
Zionist empire in the Arab world. In a notorious 
statement, reminiscent of the Nazi concepts which 
were de¬nounced by all mankind, the Israeli 
Minister of Defense states that he believes that 
Israel's lebensranum will stretch to include 
Pakistan in the east and North African countries 
in the west.
215.	On 14 December 1981 Israel's Knesset 
enacted a "law" annexing the Syrian Golan 
Heights. This annexation was rejected by the 
Security Council in its resolution 497 (1981) and 
by the General Assembly in resolution ES-9/1 of 5 
February 1982 at its ninth emergency special 
session. During this year Israel's threats 
against the Arab countries and Palestinian people 
have escalated. Israel has continued to pursue 
its aggressive policy by bombarding Lebanon's 
towns and villages, and the whole world knows 
about the savagery of Israel's shelling of 
Beirut, which killed hundreds of innocent 
victims. On 4 June Israel's army launched an 
all-out attack on Lebanon, preceded by air and 
sea raids on various Lebanese areas.
216.	Despite Security Council resolutions 508 
(1982) and 509 (1982), the Israeli invaders 
continued their advance till they besieged Beirut 
and unleashed on it an inferno of bombs from the 
air, land and sea in a way unprecedented in the 
history of war. In one day the Lebanese capital 
was hit by over 250,000 Israeli bombs and 
rockets, as reported by the world news agencies 
at the time.
217.	In this war, the Israelis killed tens of 
thousands of people, mostly civilians—women, 
children and elderly people. They also displaced 
hundreds of thousands and destroyed villages, 
towns and civilian installations. Even hospitals 
and places of worship were not spared. They used 
internationally banned weapons. And all this came 
under the title of "Peace for Gallilee".
218.	A survey of Israeli decisions, together 
with the statements of Israeli leaders, shows us 
that the aggres¬sion on Lebanon had the following 
objectives: first, to liquidate the PLO and 
displace the Palestinians anew; secondly, to 
control Lebanon through what they call the 
establishment of "a strong Government", as if any 
Government installed by foreign occupation can 
ever be "strong"; thirdly, to impose a "peace 
treaty" on the State of Lebanon; fourthly, to 
usurp parts of Lebanon—witness Israel's current 
measures in the occupied Lebanese territory, 
where attempts are under way to plunder the 
waters of the Litani river and to create a new 
settlement; and, fifthly, to deal a military blow 
to Syria, and weaken it in order to weaken Arab 
resistance to Israeli aggression, since Syria is 
the base and pivot of this resistance.
219.	To realize those aims, Israel began its 
invasion of Lebanon, in which tens of thousands 
of Palestinians and Lebanese were massacred and 
towns and villages were destroyed. To realize 
those aims, Israel's forces entered Beirut, in 
spite of an agreement arranged by President 
Reagan's envoy, Mr. Philip Habib, in spite of the 
United States guarantees that the Israeli forces, 
after the implementation of the agreement, would 
never enter Beirut, and although we were 
repeatedly in¬formed that the Israeli forces 
would start withdrawing from around Beirut as a 
first step towards complete withdrawal.
220.	Then came the horrible massacre 
perpetrated by the Israeli forces of occupation 
in the refugee camps of Sabra, Shatila and other 
localities. Israeli forces beat burned and 
massacred more than 1,400 innocent Palestinian 
citizens, mostly women and children, in a 
bloodbath reminiscent of the massacre of Deir 
Yassin, perpetrated by Begin on 9 April 1947. 
This horrible carnage, which exceeds all the 
crimes of nazism, confirms that a genocidal war 
of extermination is being waged by Israel against 
the Palestinian and Lebanese people before the 
very eyes of the whole world.
221.	The storming of Beirut and the horrible 
massacre committed there despite the 
aforementioned agree¬ment, and despite American 
pledges, calls into ques¬tion the value and 
credibility of the guarantees given by a 
super-Power like the United States of America. It 
also casts grave doubts on the validity of such 
guarantees whenever Israel is involved m a 
problem.
222.	The practices of the leaders of Israel 
show that they are indeed a terrorist gang that 
has not learned the lessons of history. They have 
not learned from past records, nor do they wish 
to understand the present or future. Crime has 
blotted out their vision, and racism has 
completely blurred their perception of the 
present and the future.
223.	Those leaders must realize that the Arab 
masses, which throughout history ha ve gone into 
battle for their cause and their dignity, will 
not be cowed by Israeli terrorism or by the 
crimes of the Israeli leaders. They must realize 
that sooner or later they will pay a high price 
for the hideous crimes they have committed and 
commit still, and that a just punishment will be 
inflicted sooner or later. Never in history has a 
tyrant escaped punishment. The crimes the 
Israelis are committing against the Arab nations 
will only strengthen cur determination to resist 
aggression and strengthen our commitment to our 
cause and to final victory. We are aware that we 
have chosen the hard path, the path which is 
paved with suffering, blood and sacrifice. But we 
shall pursue our march regardless of the 
immensity of the sacrifices and the difficulties. 
We have no choice but to struggle to liberate our 
land and preserve the future of our nation. Our 
road is long and agonizing, the road of freedom 
is always difficult and bloody, but it is the 
road to victory.
224.	The international community has rejected 
the Israeli invasion of Lebanon, and that 
invasion has been condemned by all nations and 
peoples of the world, individually and 
collectively. But is that enough, in the face of 
this perilous situation?
225.	The countries which voted in favor of 
admitting Israel to membership of the 
Organization based their approval on the Israeli 
pledge that Israel would be a peace-loving State, 
committed to the Charter and the principles of 
the United Nations. Are not Israel's racist 
crimes, its barbarous acts of aggression, its 
invasion of Lebanon and the war of extermination 
it is waging against the Palestinian and Lebanese 
peoples enough to make those countries reconsider 
their attitude to that State, which was 
originally founded on aggression and which has 
grown and expanded through ag¬gression?
226.	Another question is directed specifically 
to the United States of America, since it 
supplies the ag-gressors with all the means of 
aggression, killing and destruction in the form 
of the most modem products of the American 
arsenal. Are the Israelis committing these 
criminal acts to serve their racist Zionist 
interests or on behalf of the United States and 
its interests?
227.	If Israel's crimes against the Arabs are 
not com¬mitted on behalf of the United States or 
its interests, why does it provide this support 
and backing to Israel? Why does it give Israel 
the most modem American aircraft and missiles, 
and reconnaissance, detection and jamming 
equipment? Why does it give Israel cluster bombs 
and chemical weapons, which are interna¬tionally 
prohibited? Is this consistent with the 
responsi¬bilities of the United States, a 
permanent member of the Security Council, under 
the Charter?
228.	Is peace in the region and throughout the 
world achieved through wars, by killing tens of 
thousands, by rendering millions homeless and by 
destroying towns and villages?
229.	The United States of America bears a 
special responsibility for all Israel's crimes 
and acts of aggres¬sion against the Arabs. 
Therefore, the United States should immediately 
withdraw its political and military protection 
from Israel and should pave the way for the 
international community to impose sanctions 
against that racist aggressor State, to end all 
types of assist¬ance, including military and 
economic aid, and to suspend the participation of 
Israel in the Organization.
230.	Those who have not helped in the past to 
isolate Israel and impose sanctions against it 
are today required to translate their 
condemnation of the aggres¬sion into punishment 
of the aggressor.
231.	The history of the First and Second World 
Wars proves that condoning aggression has always 
encouraged the commission of further aggression. 
The lenient attitude towards the Nazis during the 
invasion of Austria and Czechoslovakia encouraged 
them to invade Poland, an act which led to the 
eruption of the Second World War. Taking a 
lenient attitude towards the aggressor on the 
pretext of leaving the possibility open of 
persuading it to desist from its aggressive 
policies can lead only to more acts of 
aggression, more crimes and more disregard of the 
will of the international community.
232.	No country in the world—either in the 
ancient or in the modem world—has a record as 
dark as Israel's. It is a record abounding in 
racist crimes, acts of aggression, wars and 
crimes against humanity. Israel has thus exceeded 
all the crimes perpetrated by the Nazis and the 
Fascist forces during the first half of this 
century. Recent history has not seen another 
aggressor like Israel, which has shelled houses 
with bombs of a type never before used in war, 
thereby killing countless innocent women, 
children and elderly people. A look at the 
destroyed, burnt and bereaved city of Beirut is 
proof enough of the nature of Israel and of its 
aims.
233.	In spite of all this the Israelis still 
claim that they want peace. Is that any different 
from what the Nazis used to say when they were 
destroying towns and villages and killing the 
innocent population, including women and 
children? Israelis claim they want peace; what 
they want is the peace of the grave.
234.	Peace cannot be bused on aggression, 
oppres¬sion, killing and destruction; nor can it 
be based on racist and aggressive doctrines. The 
Arabs believe in the importance of establishing a 
just and lasting peace in the region. They also 
understand the repercussions of events in the 
region on the interests and the future of the 
peoples of the world. But they should not have to 
pay a price for their belief in peace, justice 
and right.
235.	Despite all the tragedies suffered by the 
Arabs as a result of the aggressive presence of 
the Israelis in the region, and in spite of the 
wars waged by Israeli troops in Lebanon against 
the Arab nation, at the recent Twelfth Arab 
Summit Conference, held at Fez, a peace plan was 
announced based on the following principles: 
first, complete Israeli withdrawal from all the 
occupied Arab territories; secondly, recognition 
of the inalienable national rights of the 
Palestinian Arab people, including their right to 
return, to self-determination and to establish 
their own inde¬pendent State under the leadership 
of the PLO, their sole legitimate representative; 
and, thirdly, the formulation by the Security 
Council of the guarantees of peace. The Security 
Council would guarantee the implementation of 
these principles, which are based on two things: 
the relevant United Nations resolutions and the 
Charter, and the Arabs' conviction that peace is 
important and necessary for the international 
com¬munity.
236.	In announcing these principles, which are 
recog¬nized by the United Nations and by most 
countries of the world, the Arabs are well aware 
that Israel is seeking not peace based on right 
and justice, but rather to impose capitulation by 
force, aggression and oppression.
237.	Today more than ever before we are 
confident that the Arabs will defeat the 
aggressor. They will struggle by all means 
possible to recover their rights and resist 
aggression, for in doing this they will be 
defending not only their rights, interests and 
dignity, but those of all other nations as well.
238.	The night of the aggressor shall not 
weaken our struggle against aggression; it will 
only strengthen and consolidate this struggle. We 
are confident that our Arab nation, despite its 
present state of affairs, will concert its 
efforts and potential to repel aggression and 
injustice and to fight humiliation and 
subjugation.
239.	The States Members of the United Nations 
are required today to take a clear and specific 
stand to protect international peace and security 
and to safeguard the Charter. Such a stand 
requires a reso¬lution that provides for, first, 
ceasing all kinds of dealings between the Members 
of the Organization and Israel; secondly, asking 
the United States of America to stop all forms of 
military, economic and political assistance to 
Israel; thirdly, adopting a resolution abrogating 
General Assembly resolu¬tion 273 (III) of 1949 
under which Israel was admitted to United Nations 
membership; fourthly, extending all forms of 
assistance and backing to the Arab coun¬tries to 
resist and confront the aggression.
240.	A resolution to that effect would not 
only repel the aggression but would consolidate 
the role of the Organization and prevent the 
threat to peace and security not only in the 
Middle East region but also throughout the world. 
It is high time that the Organiza¬tion adopted a 
practical position to face the series of Israeli 
acts of aggression; otherwise one would be 
skeptical about the usefulness of the 
Organization.
241.	While asking all countries of the world 
to back up and support Arab rights, which are the 
victim of Israeli aggression, we renew our 
determination to continue the struggle by all 
means to defend our threatened existence and to 
restore our usurped rights, no matter how 
difficult, arduous and long our path may be. 
Difficulties and hardships will never hinder or 
restrict the struggle of the people for their 
liberty and dignity.
